Citation Nr: 1759316	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-30 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from April 1980 through April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This matter was remanded previously by the Board in June 2017 for additional development.  That development has been performed substantially and the matter now returns to the Board for de novo review.


FINDINGS OF FACT

1.  The Veteran had acoustic trauma during his active duty service.

2.  The Veteran does not have a hearing loss disability that has been shown to be etiologically related to service.

3.  The Veteran's tinnitus was not sustained during his active duty service and did not result from an in-service injury or event, to include in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2017).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In this case, VA's duty to notify was satisfied by an August 2010 letter to the Veteran.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran by obtaining all identified and available treatment records and evidence.  Those records are associated with the claims file.  

Pursuant to the Board's June 2017 remand, the AOJ contacted the Veteran on numerous occasions to notify him that it was seeking to schedule a new VA audiological examination and asked that he contact VA's Compensation & Pension (C&P) office in order to schedule an examination at a date and time that was convenient.  The Veteran did not respond and the examination was never scheduled.

VA's duty to assist claimants is not a "one-way street."  In other words, a claimant seeking assistance cannot wait passively for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In instances where a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim may simply be rated based on the evidence of record.  Here, the Veteran's failure to cooperate with the C&P office to schedule his re-examination is tantamount to failure to appear for a scheduled examination.  Under the circumstances, the Board will simply proceed with its de novo review of the issues on appeal based on the evidence already of record.  38 C.F.R. § 3.655(a), (b) (2017).

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss is not deemed disabling for VA purposes unless the claimed hearing loss is of a particular level of severity.  In that regard, hearing impairment will be considered a disability only when the pure tone threshold for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  In order to establish the existence of a chronic disease during service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2017).

If chronicity during service is not shown, a showing instead of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d) (2017).

Service connection may also be awarded for certain listed chronic diseases under 38 C.F.R. § 3.309(a) on a presumptive basis even in the absence of evidence showing the onset of that disability during service, provided that such disability is shown as having been manifest to a compensable degree within one year of separation from active duty.  In such instances, the disease at issue is presumed as having been incurred during active service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Though disabling hearing loss is not a disease listed expressly under 38 C.F.R. § 3.309(a), "organic diseases of the nervous system" are listed as a disability subject to presumptive service connection.  Where the Veteran's hearing loss disability in this case is sensorineural in nature, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (2017).

Evidence that relates a current disorder to active duty service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (2012).

	A.  Hearing Loss

The Veteran asserts that he has hearing loss that resulted from in-service acoustic trauma from small arms fire during training, noise from firing five inch guns during service as a Fire Control Technician on his ship, and exposure to general noise during service on board the ship.

The Veteran's DD Form 214 and service personnel records show that the Veteran did have periods of service on board the U.S.S. Sellers where he performed duties as a Fire Control Technician.  The noise exposure described by the Veteran is consistent with his documented service.  Hence, the Board concludes that he did likely sustain acoustic trauma during service.

A November 2010 VA audiological examination revealed that the Veteran was demonstrating speech recognition abilities of 84 percent in his right ear and 88 percent in his left ear.  The diminished speech recognition abilities shown by the Veteran in both ears reflects that he does have disabling hearing loss, as defined under 38 C.F.R. § 3.385.

As the evidence shows that the Veteran had an in-service injury (acoustic trauma) and has a current hearing loss disability, the issue of his entitlement to service connection for hearing loss turns on whether the evidence shows that his hearing loss was sustained initially during service, was manifest to a compensable degree within one year from his separation from service, or resulted from his in-service acoustic trauma.

The service personnel and treatment records contain no evidence that the Veteran's hearing loss began during his period of active duty service.  In that regard, those records reflect that the Veteran repeatedly denied having any hearing-related difficulties during his physical examinations and did not seek treatment for any hearing-related problems.  

During a post-service August 1985 physical examination, the Veteran expressly denied having hearing loss.  Indeed, audiometric tests conducted at that time continued to indicate normal pure tones in both of the Veteran's ears.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
20
LEFT
20
20
5
20
15

In conjunction with the same, the post-service VA treatment records, which relate to treatment received by the Veteran since 2006, do not reflect any complaints by the Veteran of hearing loss earlier than September 2010.  Indeed, the Veteran makes no current contention that he first noted his hearing loss within a short period from his separation from service.  Given the evidence, the Board concludes also that the Veteran's bilateral hearing loss was not manifest to any degree within a year from his separation from service in April 1983.

Notably, the post-service VA treatment records do not contain any opinions as to the etiology or cause of the Veteran's hearing loss.  The November 2010 VA examiner, however, opined that it is unlikely that the Veteran's hearing loss was caused by in-service noise exposure.  As rationale, the examiner notes that the in-service audiometric records do not indicate any significant audiometric changes or shifts.  Moreover, the examiner states, tests conducted during the VA examination did not reveal abnormal peripheral hearing sensitivity through 4000 Hertz bilaterally.  For reference, the Board notes that the demonstrated air conduction pure tones during the VA examination are as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
15
LEFT
15
20
10
10
10
Bone conduction studies during the VA examination revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

The VA examiner's negative etiology opinion is rebutted in the evidence only by the Veteran's assertions.  At the outset, the Board observes that the Veteran makes no contention that his hearing loss has been chronic or ongoing since his period of service.  Rather, he asserts generally that an etiological relationship exists between his present hearing loss and his in-service acoustic trauma.  Disabling hearing loss is a disorder that is susceptible to a number of causes and factors.  For that reason, the question as to the etiology or cause of hearing loss, absent evidence of observed chronicity, is a complex medical question that requires the application of learned medical and audiological principles.  As such, the Veteran is not competent to render a probative opinion as to the etiology or cause of his hearing loss and the Board does not assign his assertions in that regard any probative weight.

The preponderance of the evidence in this case shows that the Veteran's bilateral hearing loss was not incurred during his active duty service, was not manifest to any degree within a year from his separation from service, and did not result from an in-service injury or event, to include acoustic trauma.  Accordingly, the Veteran is not entitled to service connection for bilateral hearing loss.

	B.  Tinnitus

In relation to tinnitus, the Veteran asserts also that his condition was caused by his in-service acoustic trauma.  As with his hearing loss, he does not assert that his tinnitus began during service or that he first noted it within a short period of his active duty service.  Indeed, he reported during the November 2010 VA audiological examination that his tinnitus did not begin until 10 years before (in 2000, approximately 27 years after the Veteran was separated from service).
The post-service VA treatment records reflect no treatment for the Veteran's tinnitus, and also, express no opinions as to the cause or origin of the Veteran's tinnitus.  Given the Veteran's self-reported history, the VA examiner opined that it is unlikely that the Veteran's tinnitus is the result of his in-service noise exposure.

Again, the VA examiner's negative opinion is opposed in the record only by the Veteran's general assertion that an etiological relationship exists between his tinnitus and his active duty service.  Those assertions, however, are not supported by any evidence in the record, including his own self-reported history regarding the onset of his tinnitus.  Under the circumstances, the Board does not assign any probative weight to the Veteran's bare assertions concerning the existence of an etiological relationship.

The weight of the evidence shows also that the Veteran's tinnitus was not incurred during his active duty service, was not manifest to any degree within a year from his separation from service, and did not result from an in-service injury or event, to include acoustic trauma.  Accordingly, the Veteran is also not entitled to service connection for tinnitus.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


